Porter, J.
(dissenting) : The law obviously was not passed because any person seriously believed its enforcement would result in real benefit to the laboring men or to labor unions. It is like the old soldier’s preference law, and similar enactments, “That keep the word of promise to our ear and break it to our hope.” After reading the majority opinion, members of labor unions may rest for a time under the delusion that the legislature, in the exercise of the police power, has reached out its. strong arm to shield the laboring man from the attempts of his employer to deprive him of the right to become and continue a member of a labor union, and that the construction placed upon the act *761by the court has made the legislation effective to accomplish the purpose, but a perusal of former decisions of this court, in Brick Co. v. Perry, 69 Kan. 297, 76 Pac. 848, and Railway Co. v. Brown, 80 Kan. 312, 102 Pac. 459, will cause the delusion to disappear. It was held in the brick company case that:
“A statute which makes it unlawful to discharge an employee because he belongs to a lawful labor organization and provides for'the recovery of damages for such discharge is void. The right to terminate a contract is within the protection of the state and federal constitutions, which guarantee to every citizen the protection of life, liberty, and property.” (Syl.)
In Railway Co. v. Brown, supra, (1909) this court held that an employer has a right to discharge an employee at any time for any reason or for no reason. These decisions are cited with approval in the majority opinion without serious attempt to distinguish the principle upon which they were decided from that involved in this case. Nor is there any substantial ground upon which to rest a distinction. If it is not within the power of the legislature to make it a criminal offense for an employer to discharge an employee because the latter belongs to a lawful labor organization, it is- equally beyond the power of the legislature to make it a criminal offense for him to notify the employee of his intention to discharge him for that reason and to inform him that he will be retained if he ceases to be a member of such organization. The employer may lawfully discharge him for being a member and inform him of the reason. The employee may, by renouncing his membership in the organization, at once be reemployed by the same person;'so that under the former decisions .the employer is permitted lawfully to accomplish indirectly the same thing that the present statute declares to be a crime. It was said by *762"the late Justice Harlan, in Adair v. United States, 208 U. S. 161, 52 L. Ed. 436:
“It was the right of the defendant (the employer) to prescribe the terms upon which the services of Coppage (the employee) would be accepted, and it was the right of Coppage to become or not, as he chose, an employee of the railroad company upon the terms it offered to him. Mr. Cooley, in his treatise on Torts, p. 278, well says: ‘It is a part of every man’s civil rights that he be left at liberty to refuse business relations with any person whomsoever, whether the refusal rests upon reason, or is the result of whim, caprice, prejudice, or malice. With his reasons neither the public nor third -persons. have any legal concern. It is also his right to have business relations with any one with whom he can make contracts, and, if he is wrongfully deprived of this right by others, he is entited to redress.’ ” (p! 172.)
In the opinion in the Perry case (69 Kan. 303), this court quotes from a decision of the Illinois supreme court in a case involving substantially the same kind of a statute. The Illinois court said:
“The legislature can not prevent persons, who are sui juris, from laboring, or froxh making such contracts as they may see fit to make relative to their own lawful labor, nor has it any power by penal laws to prevent any person, with or without cause, from refusing to employ another or to terminate a contract with him, subject only to the liability to respond in a civil action for an unwarranted refusal to do that which has been agreed upon. Hence we are of the opinion that this act contravenes those provisions of the State and Federal constitutions, which guarantee that no person shall be deprived of life, liberty or property without due process of law.” (Gillespie v. The People, 188 Ill. 176, 185, 58 N. E. 1007, 80 Am. St. Rep. 176.)
The opinion of this court in the Perry case approved the doctrine declared by the supreme court of Missouri in State v. Julow, 129 Mo. 163, 31 S. W. 781, 50 Am. St. Rep. 443, which was a' criminal proceeding *763and in which a statute was .held to be void because it sought to deprive, without due process of law, the employer of the. right to make and terminate contracts. The Missouri statute made it a crimirial offense for an employer to enter into any contract or agreement with any employee, for the latter to withdraw from any labor or other lawful organization.
I confess my inability to appreciate the force of the supposed logic by which the statute involved in the present action is held'to differ substantially from the-Missouri statute. In People v. Marcus, 185 N. Y. 257, 77 N. E. 1073, 113 Am. St. Rep. 902, a criminal proceeding was based upon a New York statute which read as follows:
“ ‘Any person or persons, employer or employers of labor, and any person, or persons of any corporation or corporations on behalf of such corporation or corporations, who shall hereafter coerce or compel any person or persons, employee or employees, laborer or mechanic, to enter into an agreement, either written or verbal from such person, persons, employee, laborer or mechanic, not to join or become a member of any labor organization, as a condition of such person or persons securing employment, or continuing in the employment of such person or persons, employer or employers, corporation or corporations, shall be deemed guilty of a misdemeanor.’ ” (p. 259.)
* The New York court of appeals held the staute void because in conflict with the state and federal constitutions. A similar statute enacted in Nevada was declared unconstitutional upon the same grounds. (Goldfield Consol. Mines Co. v. Goldfield M. U. No. 220, 159 Fed. 500.) A Wisconsin statute prohibited an employer from discharging an employee because he was a member of any labor organization. The supreme court of. Wisconsin held the statute void as an unwarranted infringement of the constitutional right of liberty in making private contracts. (State, ex rel. Zillmer, v. Kreutzbera, 114 Wis. 530, 90 N. W. 1098, 91 Am. St. *764Rep. 934.) The court in the opinion used this language :
“On this subject Mr. Tiedeman (Cont. of Pers. & Prop. 332) declares the opinion that a state statute which made it unlawful for an employer to refuse to employ union men, or to compel an employee to withdraw from a tra.de union on pain of dismissal, would be clearly unconstitutional.” (p. 545.)
People v. Marcus, State v. Julow, Gillespie v. The People, and State, ex rel. Zillmer, v. Kreutzberg, supra, are cited with approval (p. 175) by Justice Harlan in Adair v. United States, supra. In the majority- opinion comment is made on the fact that the court in the Adair case considered only a section of the act of congress which made it an offense for a carrier engaged in interstate commerce to discharge an employee simply because of his membership in a labor organization, and that the court declined to consider the precise question involved here. There being no conviction under the section making it an offense to require the employee to agree not to become or remain 'a member of such organization the court, of course, did not have before it' the question as to the validity of that section, and any opinion expressed upon that question would have been outside the issues and obiter. I think it is clear that if it is not within the power of congress to make it an offense for an employer to discharge the employee for such a reason, it would be equally beyond its power to make it an offense to notify him of the intention to do so unless he agreed to discontinue such membership.
The mere fact that in the present statute the legislature has seen fit to define such conduct as coercion will not avoid the obj ection that the law is beyond the scope of the proper exercise of the police power. The state can not under the mere guise of police regulation, where it is apparent that its real object is not to protect the community or promote the general well-being, *765deprive an individual of his liberty. (Mugler v. Kansas, 123 U. S. 623, 669, 8 Sup. Ct. 273, 31 L. Ed. 205.) In Brick Co. v. Perry, 69 Kan. 297, 76 Pac. 848, Justice Greene, speaking for this court, said:
“Before approaching a discussion of the question let us exclude any notion that the act in question is a police regulation. It will be observed that it does not affect the public welfare, health, safety or morals of the community, or prevent the commission of any offense or other manifest evil. Where the object of the act can not be traced to the accomplishment of some one of these purposes it is not a police regulation. . . . The right to follow any lawful vocation and to make contracts is as completely within the protection of the constitution as the right to hold property free from unwarranted seizure, or the liberty to go when and where one will. One of the ways of obtaining property is by contract. The right, therefore, to contract can not be infringed by the legislature without violating the letter and spirit of the constitution. Every citizen is protected in his right to work where and for whom he will. He may select not only his employer but also his associates. He is at liberty to refuse to continue to serve one who has in his employ a person, or an association of persons, objectionable to him. In this respect the rights of the employer and employee are equal. Any act of the legislature that would undertake to impose on an employer the obligation of keeping in his service one whom, for any reason, he should not desire would be a denial of his constitutional right to make and terminate contracts and to acquire and hold property. Equally so would be an act the provisions of which should be intended to require one to remain in the service of one whom he should not desire to serve.” (p. 299.)
In the case of State v. Julow, 129 Mo. 163, 31 S. W. 781, the Missouri court said:
“Nor can the statute escape censure by assuming the label of a police regulation. It has none of the elements or attributes which pertain to such a regulation, for it does not in terms or by implication promote, or tend to promote, the public health, welfare, comfort or safety; and if it did, the state would not *766be allowed under the guise and pretense of police regulation, to encroach or trample upon any of the just rights of the citizen, which the constitution intended to secure against diminution' or abridgement. In re Jacobs, 98 N. Y. 98, and cases cited.” (p. 177.)
The .Minnesota case cited in the majority opinion (The State, ex rel., v. Daniels, 186 N. W. 584) was decided in June, 1912, and the statute there construed is substantially the same statute involved in this case. It reads:
“It shall be unlawful for any person, company, or corporation, or any agent, officer or employee thereof, to coerce, require, or influence any person to enter into any agreement, written or verbal, not to join, become, or remain a member of any lawful labor organization or association, as a condition of securing or retaining employment with such person, firm, or corporation.” (Revised Laws of Minn. 1905, § 5097.)
In that opinion the court accepts the ruling of the United States supreme court in the Adair case as declaring it the law of the land “that an employer may dismiss from his service any employee he sees fit for no cause or for any cause, assigned of unassigned, arbitrary, capricious or otherwise” and that “discriminating against members belonging to labor organizations by discharging them from employment and retaining those employees only who do not belong or are willing to quit such organizations, can not be an offense because the constitution of the United States protects the employer in his liberty to so discriminate.”
I concur in all that is said in the majority opinion respecting the right of laboring men to form organizations for the purpose of advancing their mutual interests and of protecting their rights as against unjust conditions of employment, which are sometimes imposed by wealthy individuals and more frequently by corporate employers; but I can not' agree that because labor organizations are lawful, therefore the liberty of an employer of labor to insist that no person' who *767remains in his service shall continue to belong to such organization is subject to the control of the legislature. In the majority opinion it is said that an employer “has no inherent right to dictate the church communion of the employee.” (Ante, p. 760.) On the contrary, I think he has the inherent right to say to an employee that unless the latter becomes a Methodist, a Presbyterian, a' Christian Scientist, or adopts whatever religious faith the employer professes, he will be discharged. And so has the employee the same right to refuse to enter or remain in the service unless the employer, shall adopt his religious views. In Nat. Protective Assn. v. Cumming, 170 N. Y. 315, 63 N. E. 369, 88 Am. St. Rep. 648, it was 'held within the constitutional rights of employees,to exact from an employer as a condition precedent to entering into his employment an agreement that he will not employ nonunion laborers. To the same effect is Jacobs v. Cohen, 183 N. Y. 207, 76 N. E. 5, 111 Am. St. Rep. 730. What would be said of an attempt by the legislature to make it a crime for members of labor organizations to coerce an employer into an agreement to discharge all nonunion workmen as a condition precedent to remaining in his service? That would clearly be an unwarranted interference with the liberty of the members of such organizations to fix the terms upon which they would agree to continue to work and would deprive them of a right guaranteed by the constitution of the United States as well as by the state constitution. And yet such a statute would be simply the reverse of the one now under consideration, and would be no more repugnant to the constitutional provisions against depriving persons of liberty of contract. For the foregoing reasons I dissent from the majority opinion.